DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 16, it is unclear where there is support for preventing cracking of metal substrate, as the cited portions for support refer to insulating substrate, which does not characterize claimed metal substrate. It is unclear where the is support for thermal load application leading to no voids. It is unclear where there is support for no voids in the metal film (circuit film) except for film as relates to specifically cold sprayed films of copper powder having limited elemental hydrogen content that have been specifically heat treated.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it is unclear what defines “thermal load” so as to ascertain whether there is cracking or not. It is unclear what it means for thermal load being applied and leading to no voids.	Regarding Claim 16, it is unclear what metal film is to have no voids. Is this the initially deposited film of copper powder or is it the metal film that results from heat treating an initially deposited film of copper powder? It is unclear which of these articles is being claimed. Is the claimed article one that has been heat treated or one that is poised to be heat treated?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi EP 2 732 967 in view of Sandstrom “The role of hydrogen in copper” (cited on IDS filed on 7 August 2019 (NPL No. 1).  Yamauchi teaches ceramic (insulating) substrate [10], metal layer [50], and copper sprayed layer [20], but does not regulate hydrogen in copper layer. See Yamauchi (Abstract; Figure 2; and paragraph 59-63). Since the copper layer is formed by cold spraying (solid particles) at high velocity, it would be expected that there would be plastic deformation at interface. Deformation is seen at interface [Figures 8B and 9B]. Sandstrom teaches that mechanical characteristic of copper, including thin samples, is negatively affected by presence of hydrogen and that claimed hydrogen level requires purification. See Sandstrom (Sections 1.3 and 4). It would have been obvious to one of ordinary skill in the art at the time of filing to regulate hydrogen in copper sprayed film so as to minimize presence of hydrogen since hydrogen in copper is known to detrimentally affect mechanical properties. It would have been obvious to provide pure copper plating material at claimed level since Sandstrom teaches that less than 20 ppm (the claimed level) hydrogen is achievable and sometimes necessary for mechanical property improvement. See Sandstrom (Section 4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi EP 2 732 967 in view of Sandstrom “The role of hydrogen in copper” (cited on IDS filed on 7 August 2019 (NPL No. 1) in view of Yuji JP 2011-068942. Yamauchi in view of Sandstrom is relied upon as set forth above in the section 103 rejection over Yamauchi in view of Sandstrom. Yamauchi in view of Sandstrom does not teach regulating O content to claimed range. Yuji teaches that oxygen content in claimed range (exemplifying 0.047 % oxygen) is effective for improving adhesion of Cu powder sprayed coatings. See Yuji (paragraphs 1 and 29). It would have been obvious to one of ordinary skill in the art at the time of filing to regulate oxygen content of copper powder in Yamauchi in view of Sandstrom in order to optimize adhesion of sprayed copper powder layer.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi EP 2 732 967 in view of Sandstrom “The role of hydrogen in copper” (cited on IDS filed on 7 August 2019 (NPL No. 1) in view of Yuji JP 2011-068942 in view of Takimoto WO 2015/133351. Yamauchi in view of Sandstrom in view of Yuji is relied upon as set forth above in the section 103 rejection over Yamauchi in view of Sandstrom in view of Yuji. Yamauchi in view of Sandstrom in view of Yuji does not teach regulating P content to claimed range. Takimoto teaches P content in claimed range for copper powder to be sprayed so as to form copper layer having favorable mechanical and electrical characteristics. See Takimoto USPA 2017/0058406 (paragraphs 11 and 29) (translation of WO 2015/133351). It would have been obvious to one of ordinary skill in the art at the time of filing to regulate phosphorus content of copper powder in Yamauchi in view of Sandstrom in view of Yuji in order to optimize resulting film’s mechanical and electrical characteristics as taught by Takimoto.
Response to Amendment


In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yamauchi in view of Sandstrom, the section 103 rejection over Yamauchi in view of Sandstrom in view of Yuji, and the section 103 rejection over Yamauchi in view of Sandstrom in view of Yuji in view of Takimoto of the Office Action mailed on 10 August 2021. 

It is noted that applicant provides for copper film formed by specific cold spraying technique of hydrogen minimized copper powder followed by specific heat treatment technique so as to form a metal film, which applicant has shown can be achieved without voids. The claims are not limited to such films.
As now drafted, the claimed film need not be formed by specific cold spraying technique. Whether the claimed film has been specifically heat treated or is poised to be specifically heat treated is unclear. Other heat treatments have not been shown to be avoiding voids in resulting copper metal film. 
The initially formed powder deposited film may have no voids in the cited art, and it would be expected that mild/modest thermal load application would not lead to cracking and void formation. In view of limited product-by-process language being claimed, the claim may not relate to voids being absent in metal film formed by specific cold spraying and specific heat treatment referred to above. Thus, in the cited prior art, the claimed thermal load application property could be satisfied by the metal powder film before heat treatment to reduce hydrogen levels. 
Therefore, generally, applicant’s arguments which relate to specific hydrogen minimized powder followed by baking that leads to metal film having no voids may not be commensurate with evidence and claim language. Importantly, the “thermal load” language of claims is not understood to be related to or commensurate with “baking” or “heat treatment” that is required to form copper metal film having no voids from initially deposited copper powder film.
The requirement of how the copper powder is made, as now claimed, does not necessarily distinguish powders made using other techniques, whether they have 0.002 wt. % hydrogen or less or not. When the powder is to have the claimed hydrogen level, it is remarked, based on previous Office Action mailed on 10 August 2021, that it was unclear whether the upper level of 0.002 wt. % leads to metal film having no voids, when considering specific technique of cold spraying and heat treatment to make film. Thus, there may be no such films that are distinguishable from the prior art. The film of the prior art before hydrogen minimization would be expected to have no voids upon thermal load application and the powder making the film would be expected to have the claimed hydrogen level after hydrogen minimization, even if the film has voids. Rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
5 May 2022